Citation Nr: 0420760	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  03-27 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for pes planus, claimed as fallen arches.

2.  Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for the residuals of a positive purified protein 
derivative (PPD) test.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESS AT HEARING ON APPEAL

Appellant-Veteran

ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from November 1996 to 
October 1998.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which, among other things, continued 
the denial of benefits sought on appeal by finding that new 
and material evidence had not been submitted to reopen the 
previously denied claims.  

The Board notes that the veteran's appealed claims of 
entitlement to service connection for tinnitus and for an 
umbilical hernia have been resolved in his favor and are not 
before the Board for appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The RO denied entitlement to service connection for 
fallen arches and for the residuals of a positive PPD test in 
a December 1999 rating decision.  The veteran was notified of 
this decision and of his appellate rights, but did not appeal 
the denial.  Thus, the rating decision became final.

3.  Evidence submitted since the RO's December 1999 rating 
decision with respect to the veteran's claim of entitlement 
to service connection for pes planus relates to an 
unestablished fact necessary to substantiate the claim. 

4.  Evidence submitted since the RO's December 1999 rating 
decision with respect to the veteran's claim of entitlement 
to service connection for the residuals of a positive PPD 
test does not relate to an unestablished fact necessary to 
substantiate the claim. 

5.  The veteran had mild pes planus upon enlistment in the 
United States Army.

6.  There was no measurable worsening of the veteran's pes 
planus beyond the natural progression of the disease during 
service.


CONCLUSIONS OF LAW

1.  Evidence received since the RO denied entitlement to 
service connection for fallen arches is new and material.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).

2.  The rating decision of December 1999 is final; the claim 
of entitlement to service connection for pes planus is 
reopened.  38 U.S.C.A. §§ 1110, 1153, 7104 (West 2002).

3.  Pes planus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 C.F.R. 
§§ 3.303, 3.306 (2003).

4.  Evidence received since the RO denied entitlement to 
service connection for the residuals of a positive PPD test 
is not new and material.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2003).

5.  The rating decision of December 1999 is final; the claim 
of entitlement to service connection for the residuals of a 
positive PPD test is not reopened.  38 U.S.C.A. §§ 1110, 7104 
(West 2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The RO in this case explicitly reopened the veteran's claim 
of entitlement to service connection for pes planus.  
Specifically, the RO's August 2003 Statement of the Case 
found that newly obtained medical evidence was new and 
material to the issue of entitlement to service connection 
for pes planus.  It then addressed the merits of that claim 
and denied the benefits sought.  Despite the RO's denial of 
entitlement to service connection on the merits, the Board is 
required to address the issue of reopening.  See Barnett v. 
Brown, 83 F.3d 1380 (1996). 

In December 1999, the RO denied entitlement to service 
connection for fallen arches and the residuals of a positive 
PPD test, finding that the veteran had not submitted well-
grounded claims showing that he had current disability as a 
result of his period of active service.  The veteran was 
given notice of the rating decision, but did not appeal the 
denial of benefits.  Accordingly, the RO rating decision 
became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The veteran now seeks to reopen his claims of entitlement to 
service connection for pes planus and for residuals of a 
positive PPD test.  Despite the finality of a prior adverse 
decision, a claim will be reopened and the former disposition 
reviewed if new and material evidence is presented or secured 
with respect to the claim which has been disallowed.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 38 C.F.R. 
§ 3.156(a) (2003), "new and material evidence" is defined 
as evidence not previously submitted to agency decisionmakers 
which, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  With these considerations in mind, 
the Board must determine if the evidence obtained since the 
last final decision in December 1999 is both new and 
material.

Evidence of record at the time of the RO's December 1999 
rating decision included the veteran's service medical 
records and application for VA compensation benefits.  Since 
then, the veteran has submitted private treatment records 
showing treatment for bilateral foot disabilities and an 
opinion that the disabilities may be related to service; VA 
treatment records showing treatment for bilateral heel and 
arch pain and a negative test for tuberculosis; a VA medical 
opinion that the veteran's pes planus did not progress beyond 
the natural disease process during service; and the veteran's 
testimony before an RO hearing officer.  It is important to 
note at this juncture that the credibility of new evidence is 
to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Pes Planus

A review of the evidence of record reveals that the evidence 
obtained since the December 1999 rating decision is both new 
and material as it was not previously before agency decision-
makers and it speaks directly to the issue of whether the 
veteran's pre-existing bilateral foot disability increased in 
severity as a consequence of his military service.  
Accordingly, the claim of entitlement to service connection 
for pes planus is reopened and the merits of the claim will 
be discussed below.

Positive PPD Test

The evidence obtained since the December 1999 rating decision 
is certainly new as it was not previously before agency 
decision-makers, but it is not material as it does not relate 
to an unestablished fact necessary to substantiate the claim.  
Specifically, the evidence needed to substantiate the claim 
of for service connection for the residuals of a positive PPD 
test is medical evidence of a current disability.  There is 
no question that the veteran began having positive PPD tests 
during service, but his current treatment records show that 
in September 2003 he had complaints of blood-streaked sputum, 
was tested for tuberculosis, and was diagnosed as having 
bronchitis.  There is no current disability for which to find 
service-connection.

The veteran testified before an RO hearing officer in 
February 2004 that he does not participate in treatment for 
tuberculosis, but is examined annually to ensure that he does 
not have the disease.  He stated that he was last tested in 
the Fall of 2003 and the results were negative.  The veteran 
has not described the presence of any disability as a result 
of his inservice positive PPD test.


Consequently, absent evidence of current disability and/or 
any evidence even remotely suggesting the presence of a 
disability as a result of the inservice positive PPD test, 
the claim of entitlement to service connection for the 
residuals of a positive PPD test cannot be reopened.  Thus, 
the December 1999 rating decision is deemed final and the 
claim is not reopened.

II.  Service Connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval, or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  When 
a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances or service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled in service, except for 
defects, diseases, or infirmities noted at the time of 
entrance, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
38 U.S.C.A. § 1111.  According to 38 C.F.R. Section 3.304(b), 
the term "noted" denotes only such conditions that are 
recorded in examination reports.  

A preexisting disease will be presumed to have been 
aggravated by military service when there is an increase in 
disability during such service, unless there is a specific 
finding that the increase is due to the natural progress of 
the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
After having found the presence of a preexisting condition, 
the Board must determine whether there has been any 
measurable worsening of the disability during service and 
whether such worsening constitutes an increase in disability.  
See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 163 (1993).

The evidence of record shows that the veteran underwent 
enlistment examination in July 1996 and was found to have 
mild, asymptomatic pes planus.  The veteran asserts that he 
was not made aware of this fact at the time of the 
examination and first found out that he had flat feet when he 
presented for treatment during service.  His service medical 
records show that he presented for treatment in December 1997 
following a laceration of the left foot and again in 
September 1998 with complaints of left foot pain; treatment 
records do not show any specific treatment for flat feet 
and/or fallen arches.  Upon discharge examination in October 
1998, it was again noted that the veteran had pes planus.

The veteran testified before an RO hearing officer in 
February 2004 that he did not seek medical treatment for a 
foot disability immediately upon discharge from service.  The 
first post-service treatment record is dated in December 2002 
and reflects that the veteran presented to a private 
podiatrist due to bilateral pain in the bottom of the feet 
and it was related that the veteran stood in boots the 
majority of the time.  Diagnoses of plantar fasciitis, 
painful feet, Tailor's bunion, plantar keratoma, and 
pronation were rendered.  Upon the veteran's request for an 
opinion from this medical professional to link his current 
disability to his service, the podiatrist opined in March 
2004 that based on the service medical record shown to him 
that showed that the veteran did not have pes planus upon 
entry into service, the disease "[m]ay be related to his 
service, but I can't say for sure."

VA treatment records show complaints of pain in both heels 
and arches and a diagnostic impression of plantar fasciitis.  
Upon VA examination in July 2003, the veteran was found to 
have bilateral pes planus plantar fasciitis and the examiner 
opined, following a review of the veteran's service medical 
records and entire claims folder, that the one inservice 
treatment record for left foot pain was not descriptive 
enough to base an opinion that the current disability was a 
result of service.  He added that the finding of mild 
asymptomatic pes planus upon entry into service coupled with 
the post-service finding of mild pes planus did not indicate 
that there was any progression of the disease over the normal 
course of the disease during the veteran's period of active 
service.

Given the evidence as outlined above, the Board finds that 
the veteran had pes planus upon entry into service as noted 
on his enlistment examination.  Therefore, he had a pre-
existing disability albeit asymptomatic.  During the course 
of the veteran's service, there was no measurable worsening 
of the disability beyond the natural progression of the 
disease to constitute an increase in disability.  The opinion 
of the private podiatrist simply reflects that, based upon a 
review of only a portion of the medical evidence, he 
considered it a possibility and not a probability that the 
veteran's current foot disabilities had their origin during 
service.  Thus, the benefit-of-the-doubt rule is not invoked 
as the evidence does not raise a substantial doubt or one 
within the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 C.F.R. § 3.102.  
Consequently, the veteran's claim of entitlement to service 
connection for pes planus remains denied.

III.  VCAA

The Board has considered the Veterans Claims Assistance Act 
of 2000 (the VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 to 5107 
(West 2002)) which includes an enhanced duty on the part of 
VA to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits.  It also 
redefines the obligations of VA with respect to its duty to 
assist a claimant in the development of a claim.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,620 (August 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  Also see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, Section 701, 117 
Stat. 2651 (Dec. 2003), and the United States Court of 
Appeals for Veteran's Claims (Court) decisions in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), and 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004) (Pelegrini II), which addressed the timing and content 
of proper VCAA notice.  Following a complete review of the 
record evidence, the Board finds, for the reasons expressed 
immediately below, that the development of the claims here on 
appeal has proceeded in accordance with the law and 
regulations. 
 
VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The veteran was informed of the 
requirements of the VCAA specifically and in detail in a 
letter dated in February 2003.  The Board finds that the 
information provided to the veteran specifically satisfied 
the requirements of 38 U.S.C.A. Section 5103 in that he was 
clearly notified of the evidence necessary to substantiate 
his claims and the responsibilities of VA and the veteran in 
obtaining evidence.  The letters stated that (1) the evidence 
needed to substantiate the veteran's claims was, among other 
things, evidence that the veteran currently had a disability 
as a result of an inservice injury or disease, (2) VA would 
obtain relevant records from any Federal agency and relevant 
records identified by the veteran, and (3) the veteran is 
responsible for supplying VA with sufficient information to 
obtain relevant records on his behalf and is ultimately 
responsible for submitting all relevant evidence not in the 
possession of a Federal department or agency.  The Board 
notes that although the Court in Pelegrini I and again in 
Pelegrini II indicated that there was a fourth element of 
notification, VA General Counsel rendered a Precedential 
Opinion in February 2004, finding that 38 U.S.C. Section 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.  See VAOPGCPREC 1-2004 (Feb. 24, 2004).  
Nonetheless, the Board notes that the appellant was provided 
with the complete text of 38 C.F.R. § 3.159 in the SOC, and 
that the communications with the claimant essentially 
instructed him to provide VA with the information and/or 
evidence that was pertinent to the claim.  Thus, under these 
circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.  

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  

After reviewing the record, the Board finds that VA has 
complied with the VCAA's duty to assist by aiding the veteran 
in obtaining evidence and affording him a physical 
examination.  It appears that all known and available records 
relevant to the issues here on appeal have been obtained and 
are associated with the veteran's claims file, and the 
veteran does not appear to contend otherwise.  Furthermore, 
the veteran testified before an RO hearing officer in 
February 2004.  

Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable implementing regulations.  


ORDER

New and material evidence having been submitted, the claim 
for service connection for pes planus is reopened.  Service 
connection for pes planus is denied.

New and material evidence having not been submitted, the 
claim for service connection for the residuals of a positive 
PPD test is not reopened and remains denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



